Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be              Jul 16 2014, 11:02 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                    GREGORY F. ZOELLER
Acklin Law Office, LLC                            Attorney General of Indiana
Westfield, Indiana
                                                  ROBERT J. HENKE
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana

                                                  CHRISTINE REDELMAN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF                      )
K.L., K.L., and K.G.,                 )
MINOR CHILDREN IN NEED OF SERVICES,   )
                                      )
C.L.,                                 )
                                      )
      Appellant-Respondent,           )
                                      )
             vs.                      )                       No. 49A02-1310-JC-894
                                      )
INDIANA DEPARTMENT OF CHILD SERVICES, )
                                      )
      Appellee-Petitioner.            )


                  APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Marilyn A. Moores, Judge
                       The Honorable Rosanne T. Ang, Magistrate
      Cause No. 49D09-1303-JC-8408, 49D09-1303-JC-8409, and 49D09-1303-JC-8410

                                         July 16, 2014
                MEMORANDUM DECISION - NOT FOR PUBLICATION
NAJAM, Judge
                                   STATEMENT OF THE CASE

       C.L. (“Mother”) appeals the trial court’s order adjudicating her three minor

children, K.ah.L, K.ri.L,1 and K.G. (“the children”), as children in need of services

(“CHINS”).2 Mother raises a single issue for our review, namely, whether the Indiana

Department of Child Services (“DCS”) presented sufficient evidence to support the

court’s adjudication that the children are CHINS. We affirm.

                            FACTS AND PROCEDURAL HISTORY

       On March 5, 2013, the DCS filed its verified petition alleging the children to be

CHINS. In relevant part, the DCS alleged as follows:

       On or about March 2, 2013, [DCS] determined by its Family Case
       Manager, Melissa Davidovich, that the children are in need of services
       because their mother . . . and [J.G., the father of K.G.], have failed to
       provide them with a safe and stable living environment free from physical
       abuse and substance abuse. On 3/2/13, 2-month old [K.G.] was taken to the
       hospital with a nose bleed. At the hospital, physicians discovered that[,] in
       addition to the nose bleed, [K.G.] had a busted blood vessel in her eye,
       three healing rib fractures, and a healing wrist fracture. The child abuse
       specialist reviewed these injuries and concluded they could only have been
       caused by blunt force trauma and were indicative of physical abuse.
       [Mother] and [J.G.] did not have plausible explanations for the infant’s
       injuries. [J.G.], who is [K.G.’s] primary caregiver, admitted to ongoing use
       of marijuana as well as Percocet without a valid prescription. [Mother’s]
       family members expressed concern that she has undiagnosed mental health
       issues. [K.ah.L.] reported that [J.G. had] hit [K.ri.L.] on the face with his
       hand. As a result of the foregoing, the coercive intervention of the court is
       necessary to ensure the children’s safety and well-being.

Appellant’s App. at 52. The court authorized the filing of the CHINS petition and

ordered the children to be placed with their maternal grandmother.

       1
            K.ah.L. and K.ri.L have substantially similar names. Our abbreviations follow the
abbreviations employed by the parties on appeal and reference the last two letters of each child’s first
name.
       2
           The children’s fathers do not appeal the trial court’s order.
                                                       2
       On June 24 and August 19, 2013, the court held an evidentiary hearing on the

CHINS petition. During that hearing, Dr. Cortney Demetris, a pediatrician at the Peyton

Manning Children’s Hospital at St. Vincent in Indianapolis, testified that it was her

“medical opinion that the most likely cause of the injuries that were found on

[K.G.] . . . is child abuse, nonaccidental trauma.” Tr. at 47. Dr. Demetris further testified

that injuries such as K.G.’s are almost always “traumatic injur[ies],” id. at 48, and, given

that K.G. was only three-months old, “she was not able to do . . . anything . . . that could

have led to the injuries without the knowledge of a caretaker,” id. at 49.

       Mother testified that she and J.G. shared a home. Family Case Manager (“FCM”)

Mary Price testified that J.G. admitted that he and Mother shared responsibility for the

care of the children. FCM Davidovich testified that J.G., who was present at the time

K.G.’s nose began to bleed, “had no idea how the child was injured” or even “if the child

was injured.” Id. at 31-32. And FCM Price testified that Mother thought the injuries

“could be a birth defect” or “could have come from sneezing.” Id. at 136. Dr. Demetris

expressly ruled out these possibilities.

       Laura West, a home-based therapist assigned by the DCS to this case, testified that

she had been working with Mother and J.G. since shortly after the DCS became involved.

West testified that they had “spent time . . . processing the acceptance of DCS

involvement,” and that Mother “continues to struggle with even knowing that something

has happened.” Id. at 83. West stated that this is important because “accepting the fact

that something has happened to the child is something that you need to . . . help[] with

maintaining the safety of the children in either parent’s care.” Id. at 84. West then stated


                                             3
that she was not ready to close out her services with the family in light of the parents’

inability to “accept[] that something has happened, non-accidental trauma[-]wise to the

infant” and that, “if there’s not acknowledgment in that then how . . . will the child be

able to remain safe in their care.” Id. at 87.

       On September 3, 2013, the court entered findings of fact and conclusions thereon

in which it adjudicated the children to be CHINS. In particular, the court found that

K.G.’s injuries “were sustained while [she] was under the care, custody and control of her

parents . . . and are indicative of non-accidental trauma,” and that, in light of these

injuries, “all three children who are under the care of [Mother and J.G.] are endangered

until it can be assured that there are no issues of supervision, anxiety, or aggression to

address.” Appellant’s App. at 138. Thereafter, on October 1, 2013, the court entered its

dispositional order, which, among other things, ordered Mother to “follow all

recommendations of the home[-]based therapist.” Id. at 174. This appeal ensued.

                             DISCUSSION AND DECISION

       Mother asserts that the DCS failed to present sufficient evidence to support the

court’s adjudication of the children as CHINS. Indiana Code Section 31-34-1-1 provides

that a child is a child in need of services if, before the child becomes eighteen years of

age: (1) the child’s physical or mental condition is seriously impaired or seriously

endangered as a result of the inability, refusal, or neglect of the child’s parent, guardian,

or custodian to supply the child with necessary food, clothing, shelter, medical care,

education, or supervision; and (2) the child needs care, treatment, or rehabilitation that:

(A) the child is not receiving; and (B) is unlikely to be provided or accepted without the


                                                 4
coercive intervention of the court. “A CHINS adjudication focuses on the condition of

the child.” N.L. v. Ind. Dep’t of Child Servs. (In re N.E.), 919 N.E.2d 102, 105 (Ind.

2010). “[A] CHINS adjudication does not establish culpability on the part of a particular

parent.”    Id.   “Said differently, the purpose of a CHINS adjudication is to protect

children, not punish parents.” Id. at 106.

         The DCS has the burden of proving by a preponderance of the evidence that a

child is a CHINS. I.C. § 31-34-12-3; Davis v. Marion Cnty. Dep’t of Child Servs. (In re

M.W.), 869 N.E.2d 1267, 1270 (Ind. Ct. App. 2007). When reviewing the sufficiency of

the evidence to support a CHINS adjudication, we consider only the evidence favorable

to the judgment and the reasonable inferences raised by that evidence. In re M.W., 869

N.E.2d at 1270. This court will not reweigh evidence or judge witnesses’ credibility. Id.

A CHINS adjudication “may not be based solely on conditions that no longer exist,” but

the court should “consider the [family’s] situation at the time the case is heard by the

court.” S.S. v. Ind. Dep’t of Child Servs. (In re R.S.), 987 N.E.2d 155, 159 (Ind. Ct. App.

2013).

         Moreover, the trial court entered findings of fact and conclusions thereon pursuant

to Indiana Trial Rule 52(A). We may not set aside the findings or judgment unless they

are clearly erroneous. Ind. Trial Rule 52(A); Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d

1206, 1210 (Ind. 2000). In our review, we first consider whether the evidence supports

the factual findings. Menard, 726 N.E.2d at 1210. Second, we consider whether the

findings support the judgment. Id. “Findings are clearly erroneous only when the record

contains no facts to support them either directly or by inference.” Quillen v. Quillen, 671


                                              5
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous if it relies on an incorrect

legal standard. Menard, 726 N.E.2d at 1210. We give due regard to the trial court’s

ability to assess the credibility of witnesses. T.R. 52(A). While we defer substantially to

findings of fact, we do not do so to conclusions of law. Menard, 726 N.E.2d at 1210.

We do not reweigh the evidence; rather we consider the evidence most favorable to the

judgment with all reasonable inferences drawn in favor of the judgment. Yoon v. Yoon,

711 N.E.2d 1265, 1268 (Ind. 1999).

       Here, Mother first asserts that “the precise causation of K.G.’s rib fractures,

bloody nose, and contusion to her eye[] are unknown,” and, as such, there is no evidence

or reasonable inference therefrom to conclude that the children are endangered by her

parenting. Appellant’s Br. at 14. Mother’s reading of the record is incorrect. Dr.

Demetris testified that it was her “medical opinion that the most likely cause of the

injuries that were found on [K.G.] . . . is child abuse, nonaccidental trauma.” Tr. at 47.

Dr. Demetris further testified that, given that K.G. was only three-months old, “she was

not able to do . . . anything . . . that could have led to the injuries without the knowledge

of a caretaker.”    Id. at 49.   And it is not disputed that Mother shared caretaking

responsibilities for the children.   Insofar as Mother proffers alternative evidence on

appeal or otherwise challenges the weight of Dr. Demetris’ testimony, we will not

reweigh the evidence on appeal. The evidence supports the trial court’s finding that the

children are endangered by Mother’s parenting.

       Mother also asserts that “[i]t is apparent . . . that the barrier to reunification of

[Mother] to her children is [her] failure to admit, accept or acknowledge the causation of


                                             6
K.G.’s injuries.” Appellant’s Br. at 15. Mother then asserts that the court’s order for her

to follow the recommendations of the home-based therapist are contrary to Gilfillen v.

State, 582 N.E.2d 821 (Ind. 1991). In Gilfillen, the trial court revoked a probationer’s

probation after he had maintained his innocence with respect to his child molestation

conviction during his court-ordered counseling, and the trial court concluded that the

probationer therefore failed to successfully complete that condition of his probation. Our

Supreme Court reversed the revocation of probation, concluding that, while the order for

counseling was within the trial court’s discretion:

       Gilfillen regularly attended the ordered counseling sessions. Also, he did
       not plead guilty and, therefore, has not admitted to having any child
       molesting problem. In fact, he continues to protest his innocence. Under
       these circumstances, requiring Gilfillen to admit that he has a problem with
       child molesting or face revocation of probation is tantamount to requiring
       that he admit that he is guilty of the crimes charged. Clearly, this is
       unacceptable.

Id. at 824.

       Gilfillen does not control here, however. While the trial court has ordered Mother

to “follow all recommendations of the home[-]based therapist,” Appellant’s App. at 174,

neither the trial court nor the home-based therapist has ordered Mother to admit criminal

culpability. Rather, West’s testimony reflected her concern that Mother had failed to

acknowledge that K.G. had suffered any injuries resulting from nonaccidental trauma.

Recognition of this fact is not tantamount to self-incrimination and, according to West,

would be of therapeutic benefit to Mother and the children. We cannot say that the trial

court’s reliance on this testimony or its order that Mother follow the recommendations of




                                             7
the home-based therapist is clearly erroneous.               We affirm the trial court’s order

adjudicating the children to be CHINS.3

       Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




       3
          Although the DCS separately addresses Mother’s statement that the coercive intervention of the
court is not necessary, we do not read Mother’s statement as an argument separate from the arguments
addressed in this memorandum decision.
                                                   8